Order affirmed, with costs, to abide the event. All concur, except Moule and Denman, JJ., who dissent and vote to reverse the order and reinstate the verdict, in the following memorandum: We would reverse the order. The jury apparently believed the testimony of the physician called by the defendants who related most of plaintiffs trouble to a Parkinson’s syndrome. "The duty to fix damages in a personal injury action is a function of the jury and, unless the amount awarded is so grossly inadequate or excessive as to be unconscionable, it should not be disturbed” (Watson v Archer, 46 AD2d 997). (Appeal from order of Chautauqua Supreme Court— automobile negligence.) Present—Marsh, P.J., Moule, Dillon, Denman and Witmer, JJ.